Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 6, 2018

                                      No. 04-18-00282-CV

                    IN THE INTEREST OF A.P., D.P., J.P., CHILDREN,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-1796-CV-A
                         Honorable Jessica Crawford, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. On July 11, 2018, we ordered the trial court clerk to file, on or before
July 23, 2018, a supplemental clerk’s record containing the Department’s Affidavit in Support of
Removal, which was filed with the trial court on June 23, 2017. Despite our order, District Clerk
of Guadalupe County Debra Crow has wholly failed to file the clerk’s record.

       We ORDER Debra Crow to file the supplemental clerk’s record no later than August 16,
2018. If the clerk’s record is not filed by such date, an order will be issued directing Debra Crow
to appear and show cause why she should not be held in contempt for failing to file the
supplemental clerk’s record.

        We also ORDER the Clerk of this Court to mail a copy of this order to the trial judge, the
Honorable Jessica Crawford. See TEX. R. APP. P. 35.3(c) (“The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed.”).

       Appellant’s brief will be due twenty days after the supplemental clerk’s record is filed.



                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court